COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rafael Rosa v. Washington International Insurance Company

Appellate case number:     01-18-00270-CV

Trial court case number: CV-2017-03059

Trial court:               County Court at Law No. 2 of Denton County

        On June 6, 2018, the court advised appellant that the reporter’s record was overdue and
that the court reporter had filed a notice that the reporter’s record was not filed because appellant
either had not requested it or had not paid for it or made arrangements to pay for it. Appellant was
advised that unless the court received written proof by July 6, 2018 that arrangements had been
made to pay for the reporter’s record, he might be required to file a brief without a reporter’s
record. We received no response.
         Accordingly, the court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been
filed, appellate court may consider and decide those issues or points that do not require a reporter’s
record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale____
                    Acting individually  Acting for the Court


Date: _November 8, 2018____